     Case 3:20-cv-00968-JLS-AHG Document 10 Filed 10/26/20 PageID.123 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10    BEQA LAGOON SUPPORT SERVICES,                     Case No.: 20-cv-968 JLS (AHG)
      a Nevada corporation,
11
                                       Plaintiff,       ORDER GRANTING PLAINTIFF’S
12                                                      EX PARTE APPLICATION FOR
      v.                                                ALTERNATE SERVICE OF
13
                                                        PROCESS BY ELECTRONIC MAIL
      DAVID W. HASSELMAN, an individual;
14                                                      (ECF No. 7)
      INTERNATIONAL MARINE SALES
15    AND EXPORT, LLC, a Florida limited
      liability company; and DOES 1 to 10,
16
      inclusive,
17                                  Defendants.
18
19         Presently before the Court is Plaintiff Beqa Lagoon Support Services’s Ex Parte
20   Application for an Order for Alternate Service of Process by Electronic Mail, or in the
21   Alternative, by Publication (“Appl.,” ECF No. 7). Plaintiff contends that despite repeated
22   efforts, it has been unable to effectuate personal service on Defendants David W.
23   Hasselman (“Hasselman”) and International Marine Sales and Export, LLC (“IMSE,”
24   collectively “Defendants”). (Appl. at 2.) Defendants have not filed an opposition to the
25   Motion. For the reasons stated below, Plaintiff’s Motion is GRANTED.
26         On May 26, 2020, Plaintiff filed the Complaint in this action against Defendants
27   alleging fraud, breach of contract, and a breach of good faith and fair dealing. (See
28   “Compl.,” ECF No. 1.) Plaintiff alleges it has been unable to achieve personal service

                                                    1
                                                                              20-cv-968 JLS (AHG)
     Case 3:20-cv-00968-JLS-AHG Document 10 Filed 10/26/20 PageID.124 Page 2 of 3



 1   because “(1) Defendants have concealed their whereabouts by publishing a fictitious
 2   business address on its web page where the business is no longer located and no longer
 3   receives mail; (2) by publishing a non-valid agent for service address on the Florida
 4   Secretary of State’s website for IMSE; and (3) none of the last known addresses for
 5   Hasselman and IMSE are valid.” (Appl. at 2.) Plaintiff’s attempts to effect personal service
 6   by USPS certified mail, Federal Express, certified process server, and delivery through the
 7   Florida State Sheriff for Brevard County have been unsuccessful. Id.
 8         Pursuant to the Federal Rules of Civil Procedure, an individual or limited liability
 9   company “may be served in a judicial district of the United States by: following state law
10   for serving a summons in an action brought in courts of general jurisdiction in the state
11   where the district court is located or where service is made.” Fed. R. Civ. P. 4(e)(1); see
12   also Fed. R. Civ. P. 4(h)(1)(A). As this Court is located in California, it may authorize
13   service of process in conformity with California law. According to section 413.30 of the
14   California Code of Civil Procedure, “[w]here no provision is made in this chapter or other
15   law for the service of summons, the court in which the action is pending may direct that
16   summons be served in a manner which is reasonably calculated to give actual notice to the
17   party to be served and that proof of such service be made as prescribed by the court.” Cal.
18   Civ. Code § 413.30. To comport with due process, the method of service must be
19   “reasonably calculated, under all the circumstances, to apprise interested parties of the
20   pendency of the action and afford them an opportunity to present their objections.” Rio
21   Props., Inc. v. Rio Intern. Interlink, 284 F.3d 1007, 1016 (9th Cir. 2002) (quoting Mullane
22   v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)).
23         Here, the Court finds service by email is reasonably calculated to provide
24   Defendants with actual notice of the pending case. The email address, imse1@aol.com, is
25   listed on IMSE’s website under “Contact Us.” Appl. at 5; see CloudClinic LLC v.
26   TheraPetic Sols., Inc., No. 17-CV-1293-JLS (NLS), 2017 WL 11421312, at *2 (S.D. Cal.
27   Oct. 25, 2017) (holding service by email is reasonably calculated to give notice when email
28   address is listed on defendant’s domain name registrations); Facebook, Inc. v. Banana Ads,

                                                  2
                                                                                20-cv-968 JLS (AHG)
     Case 3:20-cv-00968-JLS-AHG Document 10 Filed 10/26/20 PageID.125 Page 3 of 3



 1   LLC, No. C-11-3619 YGR, 2012 WL 1038752, at *3 (N.D. Cal. Mar. 27, 2012) (holding
 2   service by email is reasonably calculated to give notice to domestically located defendants
 3   engaged in internet-based commercial activities that rely on email as a means of
 4   communication). Plaintiff emailed Hassleman at the listed email address and the email
 5   relay system showed that Hasselman received Plaintiff’s email regarding the current action.
 6   Angert Decl. ¶ 18, ECF 7-2. Additionally, Hasselman responded to email communications
 7   directed to imse1@aol.com by the Florida’s Attorney General’s consumer department
 8   office on July 22, 2020. Id. ¶ 19. Defendants should expect to be contacted through an
 9   email address listed on the company website. See Balsam v. Angeles Technology Inc., No.
10   C 06-04114 JF (HRL), 2007 WL 2070297, *4 (N.D. Cal. July 17, 2007) (holding
11   defendants “should . . . expect to be contacted at the addresses they provided to the domain
12   name registrar,” and therefore email service was reasonably calculated to give actual
13   notice).
14         Accordingly, the Court GRANTS Plaintiff’s Ex Parte Motion and AUTHORIZES
15   alternate service of process on Defendants via email at imse1@aol.com. The email
16   message SHALL NOTIFY Defendants that a suit has been filed against them in the United
17   States District Court for the Southern District of California on or before October 30, 2020.
18         IT IS SO ORDERED.
19   Dated: October 26, 2020
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                20-cv-968 JLS (AHG)
